DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steve Lam on 2/25/2022.

The application has been amended as follows: 
In the claims:

(Currently Amended)  A self-position estimation device, comprising: 
an imaging control unit configured to control imaging time of two imaging units such that one of the two imaging units perform imaging at a first imaging frame rate and another of the two imaging units perform imaging at a second imaging frame rate different than the first imaging frame rate; and
a position estimation unit configured to 

estimate a second self-position on a basis of image frames that have been captured at times in the constant period by one of the two imaging units and image frames that have been captured by individual imaging unit actuation at other times in the constant period by another of the two imaging units, each of the other times being different than each of the times, wherein
the estimation of the second self-position on the basis of the image frames that have been captured at different times in the constant period include only utilizing image frames that have been captured at times in the constant period at which only one of the two imaging units perform imaging, and
the imaging control unit and the position estimation unit are each implemented via at least one processor.

2.  (Canceled).

3.  (Previously Presented)  The self-position estimation device according to claim 1, wherein 
the imaging control unit is further configured to execute, where imaging frame rates of the two imaging units are represented by N and M [fps] and a greatest common divisor of the imaging frame rates N and M is represented by gcd(N, M), control such that an estimation rate O by the position estimation unit satisfies the following relationship: 
O=N+M-gcd(N,M).

4.  (Original)  The self-position estimation device according to claim 3, wherein 
the imaging frame rates N and M are relatively prime.

5.  (Original)  The self-position estimation device according to claim 4, wherein 
a difference between the imaging frame rates N and M is one.

6.  (Previously Presented)  The self-position estimation device according to claim 1, wherein 
the imaging control unit is further configured to control the imaging frame rate of at least one of the two imaging units.

7.  (Previously Presented)  The self-position estimation device according to claim 6, wherein 
the imaging control unit is further configured to execute control such that an estimation rate of a self-position is constant.

8.  (Previously Presented)  The self-position estimation device according to claim 7, wherein 
the imaging control unit is further configured to execute, where the imaging frame rates of the two imaging units are represented by N [fps] and the constant period is represented by K [s], control such that an estimation rate O by the position estimation unit satisfies the following relationship: 
O=2N−1/K.

9.  (Previously Presented)  The self-position estimation device according to claim 1, further comprising: 
a detection unit configured to detect a feature point in an image frame captured by each of the two imaging units; and 
a distance estimation unit configured to estimate a distance to the feature point on a basis of the estimated second self-position and image frames captured at different times by the two imaging units,
wherein the detection unit and the distance estimation unit are each implemented via at least one processor.

10.  (Previously Presented)  The self-position estimation device according to claim 9, further comprising 
an imaging control unit configured to control imaging timing of the two imaging units such that the two imaging units perform imaging at different imaging frame rates, wherein 
the imaging control unit is further configured to execute control such that a period other than the same time includes a period in which only one of the two imaging units performs imaging, 
the position estimation unit is further configured to estimate a third self-position on a basis of image frames captured at different times by only one of the two imaging units in the constant period, 
the distance estimation unit is further configured to estimate the distance to the feature point on a basis of the estimated third self-position and the image frames captured at different times by only one of the two imaging units, and
the image control unit is implemented via at least one processor.

11.  (Previously Presented)  The self-position estimation device according to claim 9, wherein 
the detection unit is further configured to calculate a two-dimensional coordinate of the feature point from a first image frame that is one of the image frames captured at the different times, 
the self-position estimation device further comprises a motion matching unit configured to determine, on a basis of the first image frame and a second image frame that is another of the image frames captured at the different times, a corresponding point on the second image frame corresponding to the feature point on the first image frame, the second image frame being captured before the first image frame, and
the motion matching unit is implemented via at least one processor.

12.  (Currently Amended)  A self-position estimation method, comprising: 
controlling imaging time of two imaging units such that one of the two imaging units perform imaging at a first imaging frame rate and another of the two imaging units perform imaging at a second imaging frame rate different than the first imaging frame rate;
estimating a first self-position on a basis of image frames that have been captured at a same time in a constant period by the two imaging units; and 
estimating a second self-position on a basis of image frames that have been captured at times in the constant period by one of the two imaging units and image frames that have been captured by individual imaging unit actuation at other times in the constant period by another of the two imaging units, each of the other times being different than each of the times, wherein
the estimation of the second self-position on the basis of the image frames that have been captured at different times in the constant period include only utilizing image frames that have been captured at times in the constant period at which only one of the two imaging units perform imaging.

13.  (Currently Amended)  A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a self-position estimation method, the method comprising: 
controlling imaging time of two imaging units such that one of the two imaging units perform imaging at a first imaging frame rate and another of the two imaging units perform imaging at a second imaging frame rate different than the first imaging frame rate; 
estimating a first self-position on a basis of image frames that have been captured at a same time in a constant period by the two imaging units; and 
estimating a second self-position on a basis of image frames that have been captured at times in the constant period by one of the two imaging units and image frames that have been captured by individual imaging unit actuation at other times in the constant period by another of the two imaging units, each of the other times being different than each of the times, wherein
the estimation of the second self-position on the basis of the image frames that have been captured at different times in the constant period include only utilizing image frames that have been captured at times in the constant period at which only one of the two imaging units perform imaging.

14.  (Previously Presented)  The self-position estimation device according to claim 1, wherein the image frames that have been captured at the same time in the constant period occurs only once in the constant period.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
February 26, 2022